Citation Nr: 1740708	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active duty from August 1966 to June 1969 and from December 1969 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a Board Travel Board hearing.  A transcript of that hearing is of record.

This case was previously before the Board in May 2016, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are outstanding VA treatment records.  Specifically, VA treatment records from July 26, 2016 and July 27, 2017 indicate that the Veteran had follow up appointments scheduled on August 25, 2016 and September 29, 2016. Treatment records subsequent to July 27, 2016 have not been associated with the claims file.  Additionally, a January 13, 2012 treatment record noted that a fee outpatient record from January 4, 2012 had been scanned into VistA Imaging and a January 29, 2015 VA treatment record noted that a March 28, 2014 non-VA emergency medical services (EMS) report from Pickens County EMS had been scanned into VistA Imaging.  However, the referenced records have not been associated with the claims file.  Accordingly, on remand outstanding and any updated VA treatment records must be associated with the record.

In pertinent part, the May 2016 remand requested an addendum opinion addressing whether the Veteran's obstructive sleep apnea was related to service or his service-connected diabetes mellitus.  An addendum opinion was obtained in August 2016 and the Veteran was provided a VA sleep apnea examination in December 2016.

The August 2016 clinician stated that the Veteran's obstructive sleep apnea was caused by an obstruction of the upper airway during sleep.  She also noted that the disorder may be seen in patients with obesity, but there was no evidence to support a finding that obstructive sleep apnea was caused by or incurred during active duty.  She opined that obstructive sleep apnea was not caused or aggravated beyond the normal condition by the Veteran's diabetes.  Therefore, obstructive sleep apnea   was less likely than not secondary to or aggravated by diabetes.  

The December 2016 examination report noted that the Veteran was diagnosed with sleep apnea in 2000.  The examiner stated that obstructive sleep apnea was related to a person's anatomy and not to any exposure or incident during service.  Thus, it was less likely than not related to service. The examiner again noted that obstructive sleep apnea was related to anatomical problems of the neck and not diabetes. The examiner explained that diabetes was a metabolic condition and did not cause obstruction of the airways. Therefore, it was less likely than not that the Veteran's obstructive sleep apnea was caused by or worsened beyond the normal progress by the Veteran's service-connected diabetes mellitus.  

While the August 2016 clinician's opinion acknowledged that obstructive sleep apnea may be related to obesity, neither she nor the December 2016 examiner acknowledged or addressed the Veteran's assertion that his obstructive sleep apnea was caused or aggravated by his diabetes mellitus because his diabetes mellitus has caused him to gain weight and become obese.  Additionally, the December 2016 examiner indicated that the Veteran was diagnosed with obstructive sleep apnea in 2000.  Contrary to the examiner's statement, sleep apnea was suspected as early as November 1996 and was confirmed by a March 1997 sleep study.  In light of the above, an addendum opinion is warranted. 


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from July 27, 2016   to present, as well as the VistA Imaging documents referenced in the January 13, 2012 and January 29, 2015 VA treatment records and associate them with the claims file.  If requested records are not available, the claims    file should be annotated to reflect such and the Veteran notified of such.

2.  After the above development is completed to the extent possible, send the claims file to a VA clinician to obtain an addendum opinion.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims    file, the clinician should opine:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea    was incurred in or is otherwise related to his active service.  Please explain why or why not. 

b.  Whether it is at least as likely as not that the Veteran's sleep apnea was caused by his service-connected diabetes mellitus.  Please explain why or why not, to include addressing the Veteran's assertion that his diabetes mellitus caused him to gain weight, which in turn    caused or aggravated his sleep apnea.

c.  If not caused by the diabetes, is it at least as likely       as not that the Veteran's sleep apnea was permanently worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, to include addressing the Veteran's assertion that his diabetes mellitus caused him to gain weight, which in turn caused or aggravated his sleep apnea.. 

d.  If the Veteran's sleep apnea is worsened beyond normal progression (aggravated) by his service-connected diabetes mellitus, please provide an opinion as to the degree of worsening of the sleep apnea beyond its baseline level that   is due to the diabetes.

3.  After undertaking the development above, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Appellant and       his representative should be furnished a supplemental statement of the case and an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

